DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.
Response to Amendment
The amendments to the claims filed 14 September 2021 are entered. Claims 1-12 and 26-27 remain pending; claim 28 is cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 1 is a relative term which renders the claim indefinite.  The term "the range of about 10:1 to about 1:10" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "about" in claim 26 is a relative term which renders the claim indefinite.  The term "the range of about 10:1 to about 1:10" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-12 and 27 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1 and 26, which have been rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazza (US 20100331643 A1) in view of Gottlieb (US 20100025238 A1), further in view of Romero ("Design and optimization...").
Regarding claim 1, Mazza teaches an analyte sensor (Paragraph [0002]) comprising: a working electrode having an active area disposed thereon (Paragraph [0099]), with the active area comprising a polymer (Paragraphs [0099] and [0111]), and a mass transport limiting membrane overcoating at least the active area upon the working electrode (Paragraph [0288]). Mazza also teaches a lactate-responsive enzyme covalently bonded to the polymer (Paragraphs [0111] and [0100]). While Mazza doesn't In re: Aller as the reference teaches the optimization of the sensor, including the balancing of various components of the sensor (see Fig. 2—testing of multiple compositions of carrier proteins for optimization and Fig. 6—long-term stability of the sensor at a chosen concentration of enzyme and carrier proteins). As such, it may additionally be 
Regarding claim 2, Mazza in view of Gottlieb teach the albumin being human serum albumin (Paragraph [0048] of Gottlieb).
Regarding claim 3, Mazza in view of Gottlieb teach the lactate-responsive enzyme being lactate oxidase (Paragraph [0100]).
Regarding claim 4, Mazza in view of Gottlieb teach the active area comprising a plurality of sensing spots disposed upon the working electrode (Paragraphs [0100], [0110], and [0239])
Regarding claim 5, Mazza in view of Gottlieb teach the mass transport limiting membrane comprising at least a crosslinked polyvinylpyridine homopolymer or copolymer (Paragraph [0117]).
Regarding claim 6, Mazza in view of Gottlieb teach the mass transport limiting membrane comprising a multi-component membrane (Paragraph [0118]), the multi-component membrane comprising the crosslinked polyvinylpyridine homopolymer or copolymer and at least a second crosslinked polymer (Paragraphs [0117]).
Regarding claim 7, Mazza in view of Gottlieb teach the multi-component membrane comprises a first polymer comprising a crosslinked polyvinylpyridine homopolymer and second polymer comprising a crosslinked polyvinylpyridine copolymer, or a first polymer comprising a first crosslinked polyvinylpyridine copolymer and a second polymer comprising a second crosslinked polyvinylpyridine copolymer (Paragraphs [0117], [0118], and [0288]).
Regarding claim 8, Mazza in view of Gottlieb teach the multi-component membrane comprises a bilayer membrane, the bilayer membrane comprising a first layer comprising the polyvinylpyridine homopolymer or copolymer and a second layer comprising the second crosslinked polymer (Paragraphs [0117], [0118], and [0288]).

Regarding claim 10, Mazza in view of Gottlieb teach the mass transport limiting membrane comprising a homogeneous admixture of the crosslinked polyvinylpyridine homopolymer or copolymer and the second crosslinked polymer (Paragraphs [0117] and [0118]).
Regarding claim 12, Mazza in view of Gottlieb teach the active area further comprising an electron transfer agent that is covalently bonded to the polymer (Paragraphs [0100], [0101], and [0109]).
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazza in view of Gottlieb, further in view of Romero, further in view of Karlsson (AU 2010337426 A1) .
Regarding claim 26, Mazza in view of Gottlieb teaches an analyte sensor comprising: a working electrode having an active area disposed thereon, the active area comprising a polymer, an albumin, and a lactate-responsive enzyme covalently bonded to the polymer; and a mass transport limiting membrane overcoating at least the active area upon the working electrode, as discussed with regard to claim 1 (see claim 1 rejection above). Gottlieb additionally teaches that the sensor may comprise human serum albumin and/or lactate oxidase ([0077]—other enzymes may be used in place of GOx including lactate oxidase while the carrier protein may be human serum albumin or, additionally or alternatively, collagen, BSA, or some other structural protein) as well as that the concentration of enzyme and/or carrier protein may vary such that the weight ratio of enzyme to carrier protein may vary within given ranges that overlap with a range between 10:1 and 1:10 ([0077]—an enzyme concentration may be within a range of 50-700mg/mL while a HAS concentration may vary between about 0.5% -30% w/v, In re: Aller as the reference teaches the optimization of the sensor, including the balancing of various components of the sensor (see Fig. 2—testing of multiple compositions of carrier proteins for optimization and Fig. 6—long-term stability of the sensor at a chosen concentration of enzyme and carrier proteins). Romero additionally teaches that the amount of albumin stabilizes the lactate-responsive enzyme to provide a sensor signal that changes by 10% or less for at least 190 continuous hours (Section 3.3 and Fig. 6—long-term stability of a sensor utilizing lactate oxidase and albumin over various time periods, including a period of 13 days (i.e. >190 hours)), further supporting the obviousness of combination to one having ordinary skill in the art in order to predictably improve the stability of the sensor signal over time. As such, it may additionally be seen that it would have been obvious to one having ordinary skill in the art to utilize routine optimization to determine the optimal weight ratio of the lactate-responsive enzyme to the albumin being in a range of 10:1 to 1:10. Mazza in view of Gottlieb and Romero fail to teach the analyte sensor being configured to provide an alert or other indication that sepsis, infection, organ failure, or any combination thereof may be present for a measured lactate concentration. Karlsson teaches an analyte sensor for measuring lactate being responsive to sepsis, infection, organ function, or any combination thereof and configured to provide an alert or other indication that sepsis, infection, organ failure, or any combination thereof may be present for a measured lactate (Paragraphs [00073], [00074], and [00077] of Karlsson). It would have been obvious to one having ordinary skill in the art prior to the effective filing 
Regarding claim 27, Mazza in view of Gottlieb, Romero, and Karlsson teach the mass transport limiting membrane comprising at least a crosslinked polyvinylpyridine homopolymer or copolymer (Paragraph [0117] of Mazza).

Response to Arguments
Applicant's arguments filed 14 September 2021 have been fully considered but they are not persuasive. In particular, applicant argues that the prior office action inadequately addresses the second condition of In re Aller by failing to explain how optimization using routine skill would have resulted in the claimed ranges of ratio of lactate-responsive enzyme to albumin. Applicant further argues that Gottlieb provides no direction or guidance that would lead one skilled in the art to arrive at the claimed composition having a weight ratio of the lactate-responsive enzyme to the albumin in the range of 10:1 to 1:10, and additionally provides that the combined selection of albumin and lactate oxidase is not trivial. Regarding this combination of albumin and lactate oxidase, Gottlieb teaches that the chosen sensor enzyme may be lactate oxidase ([0077]) while the carrier protein may be a form of albumin ([0077]), while Romero further proposes a lactate sensor comprising lactate oxidase and albumin (Abstract) such that this combination may be seen as explicitly taught by the prior art. Furthermore, Gottlieb does discuss concentrations of enzyme and carrier protein (such that a weight ratio may be inferred) immediately prior to the discussion of an embodiment of the invention utilizing lactate oxidase in place of glucose oxidase, such that it may be seen that the selected weight ratios may apply to both .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791